TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00269-CV




      Texas Department of Health, Eduardo Sanchez, and Richard Bays, Appellants

                                                v.

                                  Geraldine Harris, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
          NO. GN101397, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties announce that they have settled their dispute and jointly move this Court

to dismiss this case. We grant their motion and dismiss this case.




                                             Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed on Agreed Motion

Filed: June 9, 2005